Citation Nr: 0309520	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-18 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder or other neuropsychiatric disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

The Board of Veterans' Appeals (Board) denied service 
connection for a psychoneurosis three times prior to the 
current appeal.  This matter comes to the Board from an 
October 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that determined that there was no new and 
material evidence submitted to reopen the claim for service 
connection for PTSD and denied service connection for 
bilateral hearing loss.  

In July 2001, the Board remanded the case for a psychiatric 
examination and an audiometry evaluation.  

The claim for service connection for posttraumatic stress 
disorder or other neuropsychiatric disorder will be addressed 
in the REMAND portion of the decision.  


FINDINGS OF FACT

1.  The veteran is a combat veteran.

2.  The veteran has provided credible evidence of noise 
exposure during active service.  

3.  The veteran has a bilateral hearing loss disability.  

4.  Competent medical evidence links the bilateral hearing 
loss disability to noise exposure during active service.  




CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) are silent for 
hearing loss; however a military service document reflects 
that he received the Purple Heart for wounds suffered in 
combat.  He has claimed that he was exposed to the noise of 
heavy gunfire during combat.  As noted in the introduction, 
in July 2001, the Board remanded the case to the RO for a VA 
audiometry evaluation.  

In February 2002, the RO notified the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  

In April 2002, the RO received letters from service comrades 
that note inter alia that the veteran suffered a severe 
concussion blast from German artillery.  

The veteran underwent a VA compensation and pension 
audiometry evaluation in May 2002, which showed that he had a 
hearing loss disability meeting VA's service connection 
requirement; however, the report did not contain a nexus 
opinion.  In October 2002, the Board sought a medical nexus 
opinion.  

The veteran underwent another VA compensation and pension 
audiometry evaluation in January 2003.  The examiner found 
the average right and left ear hearing loss to be 61 and 59 
decibels.  The examiner determined that it was at least as 
likely as not that the hearing loss disability was related to 
noise exposure during active service.  


II.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the 
Secretary posited that where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system, and post-service 
test results that meet the criteria of 38 C.F.R. § 3.385.  VA 
rating authorities must evaluate available testimony, 
clinical data, diagnoses, and any medical opinions relevant 
to the issue.  For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometry test results resulting in an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing produces findings 
meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2002), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

In this case, the veteran did not meet VA's standards for a 
hearing loss disability at the time of separation from active 
service, although he was exposed to loud noise.  It is clear 
that his hearing loss meets VA's disability requirements at 
this time.  The Board finds his statements concerning such 
noise exposure to be credible as they are consistent with his 
service record.  The Board concludes therefore that there is 
a sound basis for a VA health professional to attribute the 
current hearing loss to noise exposure in service.  No 
evidence of intercurrent cause has been submitted and no 
medical evidence tending to otherwise controvert the 
favorable nexus opinion has been submitted.  The Board finds 
that the evidence favors service connection for bilateral 
hearing loss.  The claim must therefore be granted.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.



REMAND

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  
Thus, a remand will be necessary to allow the RO to consider 
the evidence submitted since the June 2002 supplemental 
statement of the case.  

Accordingly, the matter is returned to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  After any indicated corrective action 
has been completed, the RO should again 
review the record and re-adjudicate the 
claim of service connection for 
neuropsychiatric disability, including 
PTSD.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



